Citation Nr: 0631081	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement of the appellant to an increased apportionment of 
the veteran's compensation benefits on behalf of J-, the 
veteran's child.  



REPRESENTATION

Appellee represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
December 1995.  The appellant has custody of the veteran's 
child.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a special apportionment decision of 
September 2002 by the Department of Veterans Affairs (VA), 
Montgomery, Alabama, Regional Office (RO).  The decision 
granted an apportionment of the veteran's benefits to the 
appellant on behalf of the veteran's child in the amount of 
$40.  


FINDINGS OF FACT

1.  A child was born to the veteran and the appellant in June 
1988.

2.  The appellant has custody of the child.

3.  The veteran has agreed to allow an increased 
apportionment of $143 per month of his benefits to the 
appellant on behalf of his child.  

4.  The veteran reasonably discharges his responsibility for 
the support of the child through the apportionment of $143.

5.  The appellant has not demonstrated that hardship exists.





CONCLUSION OF LAW

The criteria for an apportionment of $143, but no higher, of 
the veteran's VA benefits to the appellant on behalf of the 
veteran's child are met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
her claim for a higher apportionment of the veteran's 
disability benefits.  She asserts that she is entitled to an 
apportionment which is higher than $40 per month because she 
has substantial expenses which she incurs supporting the 
veteran's child.

Some of the basic facts of this case are not in dispute.  A 
child was born to the veteran and the appellant in June 1988.  
The appellant has custody of the child.

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the child's support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his child, but special circumstances exist which warrant 
giving the dependent additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment 
higher than $40 per month of the veteran's VA benefits to the 
appellant on behalf of his children is warranted.  In this 
regard, the Board notes that in a written statement dated in 
September 2003, the veteran requested that the apportionment 
which was being given to the appellant be increased from $40 
to $143 per month.  

The Board further finds, however, that a general 
apportionment higher than $143 per month under 38 C.F.R. 
§ 3.450 is not warranted because the veteran reasonably 
discharges his responsibility for the support of the child 
through the $143 apportionment to which he has agreed.

The Board also finds that a special apportionment higher than 
$143 is not warranted under 38 C.F.R. § 3.451 because the 
appellant has not demonstrated that hardship exists.  In this 
regard, the Board notes that in written statements of June 
2002 and May 2004, the appellant indicated that she had 
monthly expenses which exceed monthly income.  For example, 
in the May 2004 report she indicated that she had income of 
$1308.68 per month, and expenses of $2,462 per month.  In 
reviewing the information, however, the Board finds that the 
income estimate appears to be artificially low because it 
does not include all of her income such as the current VA 
apportionment and as $77 monthly support payment which the 
veteran makes through a court.  In addition, the expenses 
also included a $150 per month expense due to repayment of 
$1200 in unemployment compensation.  However, that debt 
should be completely paid off by now.  The Board also notes 
that some of the expenses such as $200 per month for her 
child's clothing would seem to rise beyond the level of 
providing basic necessities.  Similarly, the June 2002 
statement listed expenses for non-necessities such as $75 per 
month for cable television, $100 per month for entertainment.  
Therefore, according to the information which the appellant 
has provided, the Board finds that the appellant's initial 
requirement under 38 C.F.R. § 3.451 of demonstrating hardship 
has not been met, and it is unnecessary to consider whether a 
higher apportionment would cause hardship upon the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of $143 per month, but no 
higher, of the veteran's VA benefits to the appellant on 
behalf of his child are met.  Accordingly, the appeal is 
granted to this extent.

In developing the instant appeal, VA has afforded the veteran 
due process in the form of letters soliciting evidence, all 
procedures required in contested claims, 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2006), and the issuance of notices of 
actions, and statement and supplemental statements of the 
case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2006).

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits, see 38 
U.S.C.A. §§ 5103, 5103A (West 2002), because the appeal 
concerns "Special Provisions Relating to Benefits" under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code.  Leuras v. Principi, 18 Vet. App. 435, 
438-39 (2004).

ORDER

An apportionment of the veteran's benefits to the appellant 
in the amount of $143 per month on behalf of J-, but no 
higher, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


